                 Case 1:20-cv-00597-SAB Document 14 Filed 01/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   CARLOS D. CORTEZ,                                   Case No. 1:20-cv-00597-SAB

11                    Plaintiff,                         ORDER REQUIRING PARTIES TO FILE
                                                         DISPOSITIONAL DOCUMENTS
12           v.

13   FCA US LLC,                                         (ECF No. 13)

14                    Defendant.                         THIRTY DAY DEADLINE

15

16          On January 15, 2021, a notice of settlement was filed informing the Court that the parties

17 have reached settlement resolving this action.

18          Accordingly, it is HEREBY ORDERED that:

19          1.       All pending matters and dates are VACATED; and

20          2.       The parties shall file dispositional documents within thirty (30) days of the date

21                   of entry of this order.

22
     IT IS SO ORDERED.
23

24 Dated:        January 15, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     1
